Appeals (1) from a judgment of the Supreme Court (Feldstein, J.), entered October 20, 2011 in Franklin County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition, and (2) from an order of said court, entered February 23, 2012 in Franklin County, which denied petitioner’s motion for rehearing and/or reconsideration.
Petitioner is currently imprisoned upon a conviction for robbery in the third degree. He was denied release to parole supervision on multiple occasions in 2010, prompting this CPLR article 78 proceeding. Supreme Court granted respondent’s mo*1222tion to dismiss the petition, and denied petitioner’s subsequent motion for rehearing and/or reconsideration. Petitioner now purports to appeal from both decisions.
The Attorney General has advised this Court that petitioner reappeared before the Board of Parole subsequent to the determinations at issue and was again denied release. These appeals have thus been rendered moot and, inasmuch as the narrow exception to the mootness doctrine is inapplicable, must be dismissed (see Matter of Marcelin v Evans, 86 AD3d 880, 880-881 [2011]; Matter of Blazic v Dennison, 56 AD3d 824, 825 [2008], lv dismissed 15 NY3d 915 [2010]).
Peters, RJ., Mercure, Lahtinen and McCarthy, JJ., concur.
Ordered that the appeals are dismissed, as moot, without costs.